DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This correspondence is in response to applicant’s reply filed on 12/01/2022.  Claims 1-2, 4-9, 11, 13-17, and 19-22 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foote et al. (U.S. Pat. 6755543).
	Regarding claim 17, Foote discloses a rearview device (as shown in Fig. 2), comprising: a base frame 20; a first telescoping arm assembly 32 and a second telescoping arm assembly 34, where the first telescoping arm assembly 32 is pivotally attached at its first end of the base frame 20 and the second telescoping arm assembly 34 is pivotally attached at its first end to the base frame 20 (as seen in Fig. 2 below); a telescoping frame 24 configured to support a telescoping motor 62 and an arm bracket 42 on a first side of the telescoping frame 24 and configured to support a mirror 14 on a second side of the telescoping frame 24 (as seen in Fig. 2), where the telescoping frame 24 and the arm bracket 42 are configured to define at least one aperture configured to receive the first 32 and second 34 telescoping arm assemblies (as seen in Fig. 2 below).  
Regarding claim 19, Foote discloses the rearview device, where the arm bracket 42 includes a support element 52 configured to be disposed between the first 32 and second 34 telescoping arm assemblies, and where the arm bracket 42 and the telescoping frame 24 define a first aperture (shown in Fig. 2 below) configured to receive the first telescoping arm assembly 32 and a second aperture (also seen in Fig. 2 below) configured to receive the second telescoping arm assembly 34.













    PNG
    media_image1.png
    689
    902
    media_image1.png
    Greyscale


Allowable Subject Matter
Claims 1-2, 4-9, 11, 13-16, and 20-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to teach or suggest a locking element positioned between the first and second powerfold motors or a slidable cover assembly attached at a pivot mounting frame, where the first powerfold motor is affixed to a proximate end of a first telescoping arm and is configured to rotate the first telescoping arm about an axis, and the second powerfold motor is affixed to a proximate end of a second telescoping arm and is configured to rotate the second telescoping arm about the axis; where the first and second powerfold motors are configured to operate independently of each other; and where the telescoping frame assembly is configured to maintain the distance between the first and second telescoping arms as the first and second powerfold motors independently rotate the first and second telescoping arms, in combination with the other elements recited in independent claims 1, 9, 20, 21, and 22.
Response to Arguments
Applicant’s arguments with respect to claim(s) 17 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	However, in view of the amendments to claims 1-2, 4-9, 11, 13-16, and 20-22, the rejections in view of Olijnyk et al., Wilson, and Brester have been withdrawn.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the reference to Foote et al. above, the Examiner submits the Notice of References Cited (PTO-892).  U.S. Pats. 7441911 to Ruse et al. and 4558930 to Deedreek teach vehicle mirror pivoting systems with telescoping arms.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D MCDUFFIE whose telephone number is (571)272-3832. The examiner can normally be reached M-F, 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael McDuffie/Examiner, Art Unit 3632                                                                                                                                                                                                        9-Dec-22

/ERET C MCNICHOLS/Primary Examiner, Art Unit 3632